GLANCY PRONGAY & MURRAY
Lionel Z. Glancy
Robert V. Prongay
Stan Karas
1925 Century Park East
Suite 2100
Los Angeles, CA 90067
Telephone: (301) 201-9150
Fax: (301) 201-9160
Email: lglancy@glancylaw.com
       rprongay@glancylaw.com
       skaras@glancylaw.com

GLANCY PRONGAY & MURRAY LLP
Lesley Frank Portnoy
230 Park Avenue
Suite 530
New York, NY 10169
212-682-5340
Fax: 212-884-0988
Email: lportnoy@glancylaw.com

Counsel for Lead Plaintiff

                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK


 ZHONG ZHENG, Individually and on behalf of   Case No.: 1:17-cv-03807-DLI-ST
 all others similarly situated,
                                              CLASS ACTION
        Plaintiff,
                                              NOTICE OF APPEAL
        v.

 PINGTAN MARINE ENTERPRISE LTD.,
 XINRONG ZHUO, and ROY YU,

        Defendants.
                                   NOTICE OF APPEAL

       Notice is hereby given that Lead Plaintiff Lynda Huang appeals to the United States

Court of Appeals for the Second Circuit from the Memorandum and Order entered on March 31,

2019 (Dkt. No. 44), and from the Judgment entered on April 11, 2019 (Dkt. No. 45) dismissing

this action for the reasons set forth in the Memorandum and Order.

Dated: April 30, 2019                       Respectfully submitted,

                                            GLANCY PRONGAY & MURRAY LLP

                                            By: s/ Stan Karas
                                            Robert V. Prongay
                                            Lionel Z. Glancy
                                            Stan Karas
                                            1925 Century Park East
                                            Suite 2100
                                            Los Angeles, CA 90067
                                            Telephone: (301) 201-9150
                                            Fax: (301) 201-9160
                                            Email: lglancy@glancylaw.com
                                                   rprongay@glancylaw.com
                                                   skaras@glancylaw.com

                                            GLANCY PRONGAY & MURRAY LLP
                                            Lesley Frank Portnoy
                                            230 Park Avenue
                                            Suite 530
                                            New York, NY 10169
                                            212-682-5340
                                            Fax: 212-884-0988
                                            Email: lportnoy@glancylaw.com

                                            Counsel for Lead Plaintiff




                                               1
                                     PROOF OF SERVICE


        I, the undersigned say:

        I am not a party to the above case and am over eighteen years old.

        On April 30, 2019, I served true and correct copies of the foregoing document, by posting

the document electronically to the ECF website of the United States District Court for the

Eastern District of New York, for receipt electronically by the parties listed on the Court’s

Service List.

        I affirm under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on April 30, 2019.



                                                     s/ Stan Karas
                                                     Stan Karas
